DETAILED ACTION

Reasons for Allowance
Claims 1-27, including the rejoinder of claims 11-19 as process claims containing the same limitations as the allowed product claims, have been allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art neither teaches nor suggests a plurality of isolation structures arranged to bracket the row of transistors.
As to independent claim 11, the prior art neither teaches nor suggests etching the conductive material to form isolation structures arranged to bracket a row of transistors
In re independent claim 18, the prior art neither teaches nor suggests etching the conductive material to form a plurality of isolation structures arranged to bracket a row of transistors.
With respect to independent claim 20, the prior art neither teaches nor suggests the first isolation structure and the second isolation structure are configured to bracket the transistor and isolate the transistor from the plurality of photodiodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	8/18/2022